DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 

Claim Rejections - 35 USC § 103

Claims 1-2, 4-13, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/159912 in view of I et al. (US 2013/0231430).
While WO 2015/159912 is being utilized for date purposes, the US equivalent (US 2017/0029614) herein “Yagi” is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1: Yagi is directed to a stopper comprising a thermoplastic elastomer composition (equivalent to a plug body) comprising:
100 part by mass of a hydrogenated block copolymer (a) 
3-50 parts of a polypropylene resin (b)
5-100 parts of a polyphenylene ether resin (c)
500-200 parts by mass of a non-aromatic softener (d) selected from paraffin oil, liquid paraffin, and white mineral oil ([0138])
3-100 parts by mass of an inorganic filler ([0035])
The hydrogenated block copolymer (a) contains a hydrogenated block copolymer (a-1) obtained by hydrogenating a block copolymer that contains at least one polymer block A1 containing styrene unit as a primary component and at least one polymer block B containing a conjugated diene compound monomer unit.
The weight average molecular weight of the hydrogenated block copolymer (a-1) is from 140,000-350,000.
	The styrene monomer units in the hydrogenated block copolymer a-1 is from 26-70% by mass ([0030]). 
	Example 10 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and

5 parts inorganic filler (f); wherein
	The hydrogenated block copolymer (a) contains a hydrogenated block copolymer obtained by hydrogenation, the hydrogenated block copolymer comprising at least one polymer block comprising mainly a styrene monomer unit of styrene and at least one polymer block comprising mainly conjugated diene compound monomer unit of 1,3-polybutadiene. Specifically, “mainly comprising” in light of the specification includes the block copolymer of Yagi since the blocks are each made of polystyrene and polybutadiene.
	The number average molecular weight of the copolymer was 206,000, polystyrene block was 30,000 and a molecular weight distribution of 1.05 ([0230]). It follows the weight average molecular weight of the hydrogenated block copolymer 1,3-butadiene is 1.05(206,000 – 30,000) = 184,000. 
	A content of all styrene monomer units in the hydrogenated block copolymer is 30% by mass ([0230). 
Yagi doesn’t mention the inorganic filler is surface treated. 
I is directed to a thermoplastic elastomer composition used to make parts for medical equipment, comprising a block copolymer and an inorganic filler. Suitable fillers include the same as that in Yagi, i.e. talc, silica, calcium carbonate, zinc oxide, and 
One skilled in the art at the time the invention was filed to have included a surface treated inorganic filler of choice in Yagi to rigidity, heat resistance, thermal conductivity, or improvement in mold shrinkage rate or coefficient of linear expansion ([0226] I). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the surface treated inorganic filler as the filler of choice to arrive at claim 1 of the present invention. 
	Regarding claim 2: The hydrogenated block copolymer (a) comprises:
The hydrogenated block copolymer (a) contains a hydrogenated block copolymer obtained by hydrogenation, the hydrogenated block copolymer comprising at least one polymer block comprising mainly a vinyl aromatic hydrocarbon monomer unit of styrene and at least one polymer block comprising mainly conjugated diene compound monomer unit of 1,3-polybutadiene. 
	The number average molecular weight of the copolymer was 206,000, polystyrene block was 30,000 and a molecular weight distribution of 1.05 ([0230]). It follows the weight average molecular weight of the hydrogenated block copolymer 1,3-butadiene is 1.05(206,000 – 30,000) = 184,000. 
The vinyl bond content before hydrogenation in polybutadiene blocks (equivalent to all vinyl aromatic hydrocarbon compound monomer units in the hydrogenated block 
The mass ratio of the hydrogenated block copolymer a-1 to the hydrogenated block copolymer a-2 is from 70/30 to 95/5 ([0030]). 
Regarding claim 4: The hydrogenated block copolymer A1 has at least two block polymer blocks A and at least two polymer blocks B1 comprising mainly a conjugated diene compound monomer unit ([0030]). 
At least one of the polymer blocks of the block copolymer has a polymer block at the end is from 0.5 to 9% by mass, including the hydrogenated bloc copolymer A-2 ([0031]). 
Regarding claim 5: The hydrogenated block copolymer (a-1) has a vinyl bond content before hydrogenation in the conjugated diene monomer unit of 30% by mol to 60% by mol ([0030]). 
Regarding claim 6: A reduced viscosity of the polyphenylene ether resin (c) is from 0.15 to 0.70 dL/g. ([0031]).
Regarding claim 7: The non-aromatic softener (d) is a non-aromatic softener (d-1) having a kinematic viscosity at 40° C. of from 300 to 400 mm2/sec. ([0031]).
Regarding claim 8: The non-aromatic softener (d) is a non-aromatic softener (d-2) having a kinematic viscosity at 40° C. of 100 mm2/sec or less.
Regarding claim 9: The mass ratio ((d-1)/(d-2)) of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 30/70 to 60/40, and
total content of the non-aromatic softener (d-1) and the non-aromatic softener (d-2) is from 100 to 200 parts by mass relative to 100 parts by mass of the hydrogenated block copolymer (a). ([0032]-[0033]).
Regarding claim 10: The number average molecular weight Mn(A1') of a block chain of a polymer block Al' that has the greatest number average molecular weight among the polymer blocks Al is from 10,000 to 50,000 ([0061]) and  
the number average molecular weight Mn(c) of the polyphenylene ether resin (c) is from 1,000 to 50,000, and 
Mn(A1')/Mn(c)=1.2-3.0. ([0033]-[0035]).
Regarding claim 11: The working examples have a shore A hardness of less than 50 (Tables 1-2, 4-6) and 
Yagi does not mention a permanent elongation or distortion after 100% elongation of 5% or less. 
However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I). In the present case, the claimed composition is anticipated by Yagi, and therefore claim 17 cannot be rendered patentable. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II). In the present case, the composition is identical to that of the claimed invention, as discussed previously. Therefore, the properties are inherent. 
Regarding claim 12: The composition further comprises 
an inorganic filler (f) at a quantity of from 3 to 100 parts by mass relative to 100 parts by mass of the hydrogenated block copolymer (a). ([0035]).
Regarding claim 13: The inorganic filler (f) include talc, calcium carbonate, silica, titanium oxide, magnesium oxide, zinc oxide ([0149]).
Regarding claim 17: Example 1 comprises:
100 parts hydrogenated block copolymer (a) 
	30 parts polypropylene resin (b)
	30 parts polyphenylene ether resin (c); and
150 parts non aromatic rubber softener (d),
Yagi does not mention a light transmittance is 0% after preparing a disk-shaped article of 20 mm in a diameter and 4 mm in thickness from the plug body and then heating the disk shaped article at 121 C for 10 minutes while the disk shaped article is 
However, when the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 (I). In the present case, the claimed composition is anticipated by Yagi, and therefore claim 17 cannot be rendered patentable. 
Further, products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. MPEP 2112.01(II).
Regarding claim 18: A container comprising the plug body stopper is disclosed throughout. 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi.
Regarding claim 3: The vinyl bond content before hydrogenation in the conjugated diene compound monomer units in the hydrogenated block copolymer (a-2) is preferably 40-60 mol% ([0090]). 
While Yagi doesn’t mention a vinyl bond content of 63% by mol to 95% by mol, the vinyl bond content in Yagi is close enough that one skilled in the art would expect them to have the same properties. Specifically, there is no evidence to suggest that a hydrogenated block copolymer having a vinyl bond content of 60 mol% would have different properties than a hydrogenated block copolymer having 63 mol% vinyl bond content. 
A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	Therefore, a prima facia case of obviousness is provided by Yagi. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yagi as applied to claim 1 above, and further in view of OHR et al. (US 2017/0224862). 
	Regarding claim 15: Yagi discloses an inorganic filler in an amount of 4-80 parts by mass per 100 parts hydrogenated block copolymer (a) ([0149]-[0150] Yagi), including 
	OHR is directed to a surface treated calcium carbonate having a specific surface area according to a BET method of 50 m2/g or more ([0042] OHR). One skilled in the art would have been motivated to have selected the surface treated calcium carbonate as the calcium carbonate of choice in Yagi since it excellent ab/adsorption properties and common malodors are controlled and is not hazardous to health ([0014] OHR). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the surface treated calcium carbonate as the calcium carbonate of choice in Yagi to arrive at claim 15 of the present invention. 


Response to Arguments

Applicant's arguments filed 11/29/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) Applicant argues unexpected results wherein the surface treated inorganic filler improves the interfacial strength of a lipophilic elastomer composition. When the rubber composition is subjected to steam sterilization 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). In the present case, specific inorganic fillers of silica, calcium carbonate, and talc having specific surface treated of fatty acid, or dimethylsilyl are utilized, while claim 1 includes any inorganic filler and many surface treatments are recited. Further, the specification indicates the BET surface area is critical for functioning as an absorbent. Likewise, the specification indicates specific examples of calcium carbonate surface treated with a silane is critical for resealability after steam sterilization treatment. See [0278] and [0289]-[0290] of the PGPUB). Clearly, the specific inorganic filler having a specific BET surface area and specific surface treatment is critical to the invention. Last but not least, the only deficiency in Yagi is the surface treatment of the inorganic filler, and hence it would not be clear what would be considered unexpected from the teaching of Yagi. Unrecognized properties are not normally considered sufficient to withdraw a rejection under 35 USC 103. For these reasons, the claims are not considered commensurate in scope with the evidence provided. 


Declaration 1.132

	The subject matter of claim 1 has been limited to a plug body for medical containers and the amended claims corresponds to the effect of the invention as demonstrated in the application. For hygienic purposes, paraffin softeners as claimed have little impurity. Further, the present invention is exhibited without limiting the inorganic filler, which is used in a plug body during steam sterilization at 121 and allowed to be used for resealability. The inorganic filler and styrene are separated during cooling, wherein the inorganic filler migrates to the hydrogenated block copolymer phase. This can be attributed to the surface treatment of the inorganic filler having a higher affinity to the hydrogenated block copolymer, wherein the surface treatment has a hydrocarbon chain that increases affinity to the hydrocarbon polymers. The inorganic filler improves resealability after sterilization at 121 C. Thus, the inorganic filler itself is not an essential requirement for the present invention. 
	This argument is not found persuasive since it is clear from the specification that the inorganic filler and specific surface treatment is critical to the invention. The specification indicates the BET surface area is critical for functioning as an absorbent. 
	

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764